DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 1/18/2022.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/21/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Election/Restrictions
In the response from applicant on the restriction requirement on 1/12/2022, applicant agrees to withdraw inventions of group 2 (claims 12-20) and elect group 1 (claims 1-11). Hence Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al (“Design and Optimization of the CFRP Mirror Components”; PHOTONIC SENSORS / Vol. 7, No. 3, 2017: 270‒277) in a view of Okura et al (US 20080252862).

Regarding Claim 1, Wei teaches an optical mirror assembly (abstract; fig. 1) comprising: 

a ULE sheet comprising a first surface and a second surface opposing the first surface, the first surface configured to reflect light (fig. 1, ULE glass –mirror); and 

a carbon fiber sandwich comprising: 
a first carbon fiber layer (fig. 1, CFRP faceplate under ULE) coupled to the second surface of the crystalline face sheet by a layer of epoxy (page 274, left col. line 

a second carbon fiber layer (fig. 1, CFRP faceplate on bottom). and 

a substrate between the first carbon fiber layer and the second carbon fiber layer (fig. 1, honeycomb core).

But Wei does not specifically disclose that wherein a crystalline face sheet configured to reflect light.

However, Okura teaches a light reflector (abstract; fig. 1), wherein a crystalline face sheet configured to reflect light (fig. 1, 52 - Reflecting film; ¶[0132], line 1-4, the reflecting film containing silver according to the present invention has a constitution of single crystal having good crystal orientation).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical mirror of Wei by the light reflector of Okura to have a crystalline face sheet as the reflecting surface, for the purpose of High reflectivity, small variation, less corrosion and good adhesion performance (¶[0133]-¶[0136]).



Regarding Claim 3, Wei - Okura combination teaches that the optical mirror assembly of claim 1, wherein the substrate is carbon fiber with a honey comb shape (fig. 1, honeycomb core, page 271, left col. line 18-23, The other form uses all carbon fiber not only as the top and bottom but also as the intermediate support, as disclosed in Wei).

Regarding Claim 4, Wei - Okura combination teaches that the optical mirror assembly of claim 1, wherein the crystalline face sheet is formed with an aperture and the carbon fiber sandwich is formed with another aperture aligned with the aperture (fig. 1, the center hole in the mirror, as disclosed in Wei).

Regarding Claim 5, Wei - Okura combination teaches that the optical mirror assembly of claim 1, wherein the first carbon fiber layer and the second carbon fiber layer each have a thickness of 50 to 250 micrometers (page 272, right col. line 21-24, Each plies is 0.1-mm thick, as disclosed in Wei).



Regarding Claim 7, Wei - Okura combination teaches that the optical mirror assembly of claim 1, wherein the layer of epoxy has a thickness of 50 to 2000 micrometers (--using of epoxy to adhere objects with proper thickness is well known in art. The thickness of epoxy can be in range of 0 to 2000 micrometers; as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Thus one would have been motivated to optimize the threshold value to about 250 ns, because it is an art-recognized result-effective variable and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).

Regarding Claim 8, Wei - Okura combination teaches that the optical mirror assembly of claim 1, wherein the layer of epoxy has a Young's Modulus of 3 to 10,000 Mega Pascals (--it is well known that epoxy has a Young's Modulus from about 0.02 to about 215 GPa).
(Note ; the Young's Modulus is of a property of epoxy. In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be 

Regarding Claim 9, Wei - Okura combination teaches that the optical mirror assembly of claim 1, wherein the first carbon fiber layer and the second carbon fiber layer have a coefficient of thermal expansion between -1.5 and 2.5 parts per million per degree Kelvin. (--the coefficient of thermal expansion is of a property of carbon fiber. In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Wei - Okura combination is same to that recited in the claim 1, then it is expecting the element property provided by Wei - Okura combination has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).



Regarding Claim 11, Wei - Okura combination teaches that the optical mirror assembly of claim 1, wherein optical mirror assembly is a primary mirror in a Cassegrainian telescope (abstract, line 1-5, as an effective material in lightweight telescope reflector, as disclosed in Wei; ¶[0141], line 1-2, Reflector of telescope for astronomical observation).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. 

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872